DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 on page 14 lines 3-4 recites “the communication inference” which the Examiner believes should be --interface--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program. A computer program typically includes carrier waves and is viewed as a form or energy, such as frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that the claims reciting the 
A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer, which permits the computer program’s functionality to be realised, and is thus statutory (see MPEP 2106).
Allowable Subject Matter
Claim 1 and 4-8 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
An information processing system comprising:
a speech-sound processor; and
an information processor,
wherein
the speech-sound processor is configured to:
control a speech-sound pickup to pick up speech sounds;
manage a dictionary database including keyword entries;
extract, from the speech sounds picked up, keywords matching the keyword entries in the dictionary database;
prepare an update instruction for updating the dictionary database; and
control transmission of the keywords extracted and the update instruction to the information processor,

receive the keywords and the update instruction transmitted under the control of the speech-sound processor;
manage a keyword database configured to store the keywords received;
determine, by inference, words related to the keywords stored in the keyword database in accordance with the update instruction received;
prepare an update of the dictionary database on the basis of the keywords stored in the keyword database and the related words determined by inference; and
control transmission of the update of the dictionary database to the speech-sound processor.
Closest Prior Art
Nakade et al US 2009/0055185 A1 provides teaching for managing keywords to be extracted from word sequences generated by speech recognition, with managed keywords being selected based on stored keywords that are detected, whereby a speech recognition unit may update a database based on the provided keywords [0119].
Gupta (2010/00369180 A1) provides automatically updating a library with words that are similar to words stored in a keyword library (Claim 5).
Takata et al (US 2010/0293169 A1) provides updating a related word dictionary for generating a related keyword [0163].
Kameyama (US 2009/0292528 A1) teaches of a dictionary tool that demands the distribution of keyword updates with particular related keywords [0290].
Kawamura et al (US 2014/0088967 A1) provides teaching for storing a dictionary update from a server to a client device (Abstract).

Claim 1 is hereby allowable over the prior art of record.
Dependent claims 5, 6, 7 and 8 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 4, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for updating a dictionary database which, by inference, determines words related to keywords stored in a keyword database, particularly based on a received update instruction.
Claim 4 is hereby allowable over the prior art of record.
Claim 2 would be allowable if rewritten or amended to overcome the raised objection, set forth in this Office action.
Claim 3 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657